11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

In the Interest of R.H., T.H. a/k/a T.G.,       * From the 161st District
M.H., A.G., M.G., and E.H., children,             Court of Ector County,
                                                  Trial Court No. B-3228-PC.

No. 11-13-00356-CV                              * May 8, 2014

                                                * Memorandum Opinion by Willson, J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the order
of the trial court is in all things affirmed.